Citation Nr: 1755842	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus.

5.  Entitlement to service connection for a kidney disorder secondary to diabetes mellitus.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971 in the United States Army.  He died in July 2017.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2013 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.



REMAND

Unfortunately, the Veteran died prior to the Board's adjudication of his appeal.  In August 2017, the appellant filed a claim for DIC and accrued benefits. 

In the absence of a specific request to substitute, VA is to treat qualifying death claims as requests to substitute.  38 C.F.R. § 3.1010(c)(2); Veterans Benefits Administration Fast Letter No. 10-30 (August 10, 2010) (revised April 3, 2013) (Fast Letter 10-30).  Unlike accrued benefits claims, which are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence that was not of record at the time of the claimant's death.  However, an appellant has the option to waive substitution if he or she chooses.  See Fast Letter 10-30.

Here, the issue of the appellant's eligibility as a substitute claimant has not been adjudicated by the AOJ, nor has the appellant been sent notice regarding substitution and her right to waive it.  See Reliford v. McDonald, 27 Vet. App. 297 (2015) (holding that an accrued benefits claim was not adjudicated against the proper factual background because the appellant had not first been afforded the VA procedural right to choose the path by which her claim was adjudicated).  Accordingly, this case must be remanded so that the AOJ can seek clarification from the appellant as to whether she wishes to pursue these claims currently as a substitute claimant or for accrued benefits purposes.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

Once the appellant clarifies whether she wishes to proceed with the claims for accrued benefits purposes or for substitution purposes, the AOJ should take appropriate action to include notice of the substantive law and regulations and adjudication of the claims in a decision.  If the appellant wishes to be a substitute claimant, the AOJ shall decide the question of substitution in a decision or decisional letter.  The appellant must be notified of all decisions and appellate rights.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request clarification as to whether she is pursuing the claims on appeal as a substitute claimant or for accrued benefits purposes. 

2.  Once the appellant clarifies which option she wishes to pursue regarding this claim, i.e., for accrued benefits purposes or for substitution purposes, take appropriate action with respect to VA's duty to notify and assist to include notice of the substantive law and regulations and conduct any appropriate development. 

3.  If the appellant wishes to be a substitute claimant, the AOJ should formally determine whether she qualifies as a substitute claimant, and documentation of this determination must be associated with the electronic claims file.  The appellant must be notified of this decision and of her appellate rights.

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case which addresses all relevant actions taken on the appellant's claims for benefits, to include a summary of the evidence considered.  An appropriate period of time should be allowed for response before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




